DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, which depends from claims 9 and 1 sets forth “the wall” in line 2 of claim 10, but claim 8 only positively recites “a filtering outer wall” and claim 10 recites “a perforated cylindrical partition wall” and then recites this structure is coaxial to the wall and to the piping” although it is unclear what “the wall is referring since it is not clear that it is actually referring to the filtering outer wall which creates confusion as to what this meets and bounds of the claim are thereby rendering the claim indefinite, where it is unclear what “the wall” refers to, or whether such is a new wall and is just not being positively recited thereby rendering the claim indefinite.  For speedy prosecution this will be considered to be just a general wall structure which can be provided by any of the wall structures of the invention since this is the broadest possible way to read this limitation.  
Claim 12 recites the limitation "the outer wall of the accumulator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The accumulator is never positively recited to have an outer wall, therefore this term lacks basis in the claim and claim 8 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blendermann (3473565).  The reference to Blendermann discloses the recited aircraft fuel system (col 1, lines 32-46 sets forth the intended use with fuel lines for jet fuel or gasoline; where jets are known to be aircraft, and fuel systems using fuel lines are known in jets to be provided with both an engine and a tank and are therefore inherent to jets and their fuel systems) comprising a piping extending between a fuel tank and an engine (S in figs 10,12; also inherent to fuel lines and fuel systems of jets which have fuel tanks, and engines connected by piping inherently), and a hydraulic accumulator (B in figs 10 and 12 show shock absorbers or dampeners for water hammer effects, and in the art these are known to also be called hydraulic accumulators) opening into the piping (24,24a connect the accumulator structure to the piping or fuel system it is used with; col 7, line 64 to col 8, line 33 discusses connection to piping and attach further to pipe section S), wherein the accumulator is surrounded by the piping (figs 10 and 12 show this), includes a filtering outer wall (in fig 15 it is shown a fabric outer wall 64 can be provided which is porous and therefore capable of filtering; col 9, lines 28-72), the outer wall and the piping are coaxial (the outer wall is coaxial with B in figs 10 and 12, and therefore is coaxial with the filtering outer wall 64 of fig 15 which is coaxial with B as seen in fig 15), and a port of the accumulator (near 24 or 24a) is directed to the engine (the fuel system in a jet is intended to feed fuel to the engine and therefore one of 24 or 24a would be directed to the engine).
The reference to Blendermann discloses all of the recited structure as set forth above with the exception of specifically setting forth a tank and engine used in combination with the accumulator, and potentially that the filtering outer wall is coaxial with the piping although this appears to be the case as set forth above.  If it is later argued Blendermann fails to specifically disclose this structure see the rejection below.  
With respect to claim 9, wherein the accumulator extends at a center position of the piping, and is supported by the piping with a support which connects them (B is seen in fig 12 to extend in a center position of piping S, and is supported by the piping at its ends by 24,24a, and with a support 29 which connects all of them as well).
With respect to claim 10, wherein the support is a perforated cylindrical partition wall coaxial to the wall and to the piping (fig 12 shows a perforated cylindrical partition wall  with holes 29c believed to be in perforated wall 29 which is seen to be coaxial with the wall and piping as described above and seen in figs 12 and 15).
With respect to claim 11, wherein the accumulator is located in an enlargement of the piping, connected to an upstream segment and a downstream segment with a smaller cross-section (fig 12 shows pipe S has ends 24,24a which connect to other piping and S around the accumulator is enlarged compared to the piping connected at 24,24a), the enlargement, the upstream segment and the downstream segment being coaxial and extending to each other (fig 12 shows all of them are coaxial in that they all have the same common axis).
With respect to claim 12, wherein a liquid chamber present in the accumulator is separated by an outer volume of the accumulator by a filter and the outer wall of the accumulator (fig 12 shows a liquid chamber that is located both inside and outside of a filter formed as a perforated pipe 29 and the outer wall of the accumulator B).
With respect to claim 13, wherein the accumulator is a hydropneumatic accumulator (the shock absorber is for water hammer which is a known hydropneumatic type of accumulator; this is also merely an intended use as well for the accumulator).
With respect to claim 14, the hydropneumatic accumulator is with bellows (fig 3-5 show the accumulator B as set forth above can have a bellows shape; col 6, lines 36-74 discuss the bellows).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Blendermann in view of Forster (3063470).  As discussed above Blendermann discloses all of the recited structure but isn’t clear the jet engine fuel system or any fuel system would include a tank and engine, however, it is considered extremely old and well known in the art that jets or aircraft with jet engines would have fuel systems that connected a tank for holding the fuel and the engine which requires the fuel to run, therefore these two are considered implied and inherent to a jet or aircraft, but it would have been obvious to one skilled in the art to use the fuel line provided with an engine and tank as such is obvious to one skilled in the art to be intended to be used with a fuel line as such is obvious to one skilled in the art and old and well known in the art.  With respect to the filter wall of Blendermann such is considered to be covered by the fabric layer and that such is taught as coaxial with the piping, however, if such is considered as not being taught by Blendermann, than the reference to Forster teaches it is old and well known in the art to provide an accumulator structure for damping pulsations in flow (title) by using a pipe 1, an accumulator flexible wall 13, a filtering wall 12, and a perforated wall 7 which are all coaxial with one another, thereby teaching the combination of the filter wall and the pipe wall and that such can be located coaxially with the pipe wall and accumulator is old and known in the art.  It would have been obvious to one skilled in the art to modify the filtering outer wall of Blendermann to be coaxial with the piping as suggested by Forster where such would provide the filtering wall in a manner that it can control the expansion of the accumulator wall more efficiently and thereby prevent damage to or failure of the accumulator thereby saving money in repair costs.  For the same reasons as above the remaining claims are taught at least by Blendermann and meet the claim structure for the same reasons as set forth above.  With respect to claim 12, Forster also clearly teaches the location of the outer wall if such is considered as the filter outer wall with respect to the accumulator and liquid chambers, should the claim be argued to be read differently once the 112 rejection is overcome, the reference to Forster appears to teach other potential readings of claim 12 limitations as well and may be applied to this claim in more detail, although is considered to show the limitations of claim 12 as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Lehnert, Ostwald, Tiraspolsky, Dirks, Showalter, Arendt, Jenski, and Raney disclosing state of the art accumulator structures, some including filters and/or perforated pipe structures which could be considered as filters as well.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH